February 5, 2013 Ms. Loan Lauren P Nguyen Special Counsel Division of Corporation Finance U.S. Securities and Exchange Commission Washington DC20549-3561 RE: Bowl America Incorporated Form 10-K filed September 27, 2012 SEC File No. 001-07829 Dear Ms. Nguyen: I am writing on behalf of Bowl America Incorporated (“Bowl America” or the “Company”) in response to your letter of comments, dated February 4, 2013, regarding the Company’s Annual Report on Form 10-K for the year ended July 1, 2012 (the “Form 10-K”).Set forth below is the one comment contained in your letter and the Company’s response thereto. Form 10-K filed September 27, 2012 COMMENT:1.Please confirm that in future filings you will have the principal financial officer sign in their individual capacity.Refer to General Instruction D of Form 10-K. RESPONSE:In future filings, we will add the words “Principal Financial and Accounting Officer” below the signature of Ms. Cheryl A. Dragoo, our Chief Financial Officer, when she signs our Form 10-K in such capacity, all in accordance with General Instruction D of Form 10-K. In connection with the Company’s response to the Staff’s comments set forth above, the Company acknowledges that (i) the Company is responsible for the adequacy and accuracy of the disclosure in the filing, (ii) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing and (iii) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please feel free to contact Thomas L. James, Esq. of Foley & Lardner LLP, our counsel, at (202) 295-4012 or the undersigned at (703) 941-6300 if you have any questions regarding the above matters. Sincerely, /s/ Cheryl A. Dragoo Cheryl A. Dragoo Chief Financial Officer Principal Financial and Accounting Officer cc:Thomas L. James, Esq. Mr. David R. Humphrey
